WISE, Presiding Judge,
concurring in the result.
I agree with the conclusions in the main opinion that the circuit court merely corrected the foreman’s clerical mistake; that the circuit court’s action was authorized pursuant to Rule 29, Ala. R.Crim. P.; and that it did not lack jurisdiction to enter judgment based on the corrected verdict form. However, I do not agree with the majority’s conclusion that the claim is non-jurisdictional and procedurally barred pursuant to Rules 32.2(a)(5) and 32.2(b), Ala. R.Crim. P. Rather, I believe that the claim, if meritorious, would be jurisdictional. Therefore, I respectfully concur in the result.